t c memo united_states tax_court estate of harvey feinsmith deceased betty feinsmith executrix petitioner v commissioner of internal revenue respondent docket no filed date william s seplowitz for petitioner robin l peacock and lydia a branche for respondent memorandum findings_of_fact and opinion laro judge betty feinsmith in her individual capacity and as executrix of the estate of harvey feinsmith deceased the estate petitioned the court to redetermine respondent’s determination as to the and federal income taxes of her and her deceased husband harvey feinsmith mr feinsmith - respondent determined that mr feinsmith was liable under sec_6653 for dollar_figure and dollar_figure in additions to his and taxes respectively respondent also determined that mr feinsmith was liable for time-sensitive additions to those taxes under sec_6653 respondent determined no deficiency as to betty feinsmith in her individual capacity following the court’s dismissal of betty feinsmith in her individual capacity for lack of jurisdiction and our amendment to the caption to reflect the same we must determine whether the estate is liable for the additions to tax we hold it is not section references are to the internal_revenue_code applicable to the relevant years rule references are to the tax_court rules_of_practice and procedure some dollar amounts have been rounded findings_of_fact some facts have been stipulated we incorporate herein by this reference the parties’ stipulation of facts and the exhibits submitted therewith we find the stipulated facts accordingly mr feinsmith whose education lasted through high school and possibly year of college died on date at the age of his widow betty feinsmith is the executrix of the estate she resided in deal new jersey when the petition was filed mr feinsmith and betty feinsmith filed joint and federal_income_tax returns they filed their return on or - about date they filed their return on or about date randy hall inc randy hall a corporation in which petitioner was a shareholder filed its federal_income_tax return for its fiscal_year ended date on date randy hall filed its federal_income_tax return for its fiscal_year ended date on date randy hall manufactured t-shirts and ladies sportswear during the subject years its common_stock was owned equally by mr feinsmith carl perry mr perry and donald rosenthal mr rosenthal mr feinsmith served as its president and production manager mr perry served as its secretary treasurer and salesman mr rosenthal served as its vice president and designer randy hall’s shareholders during its fiscal_year ended date were mr perry mr rosenthal and samuel mandel mr mandel mr feinsmith replaced mr mandel as a randy hall shareholder towards the end of and began working for randy hall at that time mr mandel retired at the same time during its fiscal years ended date and randy hall participated in a massive false invoice scheme the scheme in which it bought invoices listing falsely that it purchased yarn from various vendors the scheme was promoted by schnejer zalman gurary nochum sternberg gurary’s son-in-law - and esther sternberg nochum’s wife collectively the promoters under the scheme the promoters sold invoices to corporations in the garment industry falsely reflecting that one of the promoters’ companies had sold yarn to the invoice- purchasing company principals of the invoice-purchasing companies provided the promoters with company checks in the amounts of the false invoices and the promoters returned cash to the principals in the amount of the checks less a processing fee no actual yarn was involved the invoice-purchasing companies included the purported cost of the nonexistent yarn in their calculations of cost-of-goods-sold for tax purposes fraudulently misstating their taxable_income the principals converted some of the cash to their personal_use without declaring those funds as income on their tax returns ultimately the promoters were convicted for their parts in the scheme and their convictions were affirmed on appeal see 860_f2d_521 2d cir randy hall began participating in the scheme before mr feinsmith was a randy hall shareholder mr mandel originally purchased the false invoices on behalf of randy hall and he did so with the knowledge of the other two shareholders i1 e messrs perry and rosenthal randy hall continued to purchase the false invoices after mr mandel’s retirement at all times randy hall paid for the false invoices by checks and the - - promoters returned to randy hall cash equal to the amount of the checks less the commission randy hall bought the invoices to generate documentation to support an inflated cost_of_goods_sold deduction reported on its tax returns ’ none of the yarn referenced in the false invoices was ever delivered to randy hall randy hall issued checks to the false invoice sellers for false invoices randy hall required that all of these checks be signed by two of its shareholders the date and amount of each of the false invoices is as follows invoice date invoice amount date dollar_figure date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number big_number dollar_figure rounding error date dollar_figure date big_number date ' although cost_of_goods_sold is not actually a deduction the parties and many of the exhibits in evidence sometimes refer to it as such we do the same date big_number date big_number date big_number big_number date dollar_figure date date big_number date big_number date big_number date big_number date big_number date big_number date date big_number big_number date dollar_figure date big_number date big_number big_number the united_states attorney’s office for the southern district of new york u s attorney’s office began investigating the scheme and included randy hall and its shareholders within its investigation in connection therewith the u s attorney’s office proposed to mr feinsmith an agreement the cooperation agreement under which mr feinsmith would agree with the u s attorney’s office to cooperate in its investigation in exchange for immunity from criminal prosecution for any offense connected to the scheme the u s attorney’s office proposed the agreement to mr feinsmith in order to secure his cooperation in its investigation into the scheme on date mr feinsmith agreed to the terms of the cooperation agreement which had been - j- drafted by the u s attorney’s office in part mr feinsmith agreed in the cooperation agreement that randy hall inc will pay to the internal_revenue_service all federal income taxes due and owing by randy hall inc for the fiscal years ending date to the present and that harvey feinsmith will pay all personal income taxes due and owing for the period date to the present mr feinsmith acknowledges that randy hall inc claimed nonexistent and fraudulent business deductions of approximately dollar_figure on its federal_income_tax returns for the years to the present and that harvey feinsmith received approximately dollar_figure of income which he did not report on his federal_income_tax returns for the years to the present mr feinsmith agrees that he will set forth in a sworn affidavit the false invoices including date amount and issuing company that created the fraudulent business deductions and the unreported income and will admit in the affidavit that randy hall inc claimed nonexistent and fraudulent business deductions of approximately dollar_figure on its federal_income_tax returns for the fiscal years ending date to the present and that harvey feinsmith received approximately dollar_figure of income which he did not report on his federal_income_tax returns for the years to the present mr feinsmith further agrees to provide this affidavit to officials of the internal_revenue_service at this office’s request mr feinsmith further agrees that randy hall inc will file amended federal_income_tax returns with the affidavit attached as an exhibit for the fiscal years ending date to the present no later than date and mr feinsmith further agrees that he will file amended personal the record does not indicate why mr feinsmith agreed to enter into the cooperation agreement we surmise that he faced the possibility of criminal prosecution but whether that prosecution would come in his capacity as randy hall’s president or in his individual capacity we do not know we do know however that the assistant u s attorney who conducted the investigation and drafted the cooperation agreement was unable in this proceeding to acknowledge that mr feinsmith knew at the time of the agreement that randy hall’s and tax returns contained false deductions - - income_tax returns for the period date to the present attaching the affidavit to the returns as an exhibit no later than date pursuant to the cooperation agreement mr feinsmith filed an amended personal income_tax return on date he reported on that return additional income of dollar_figure representing what he believed was hi sec_1 share of randy hall’s false invoice deduction attributable to its taxable_year ended date mr feinsmith’ sec_1 share was actually dollar_figure the parties agree that dollar_figure is a constructive_dividend to mr feinsmith for arising out of deductions not allowable on randy hall’s corporate_income_tax return pursuant to the cooperation agreement randy hall filed an amended return on date randy hall reported on that return a dollar_figure increase in income resulting from its reduction of its cost_of_goods_sold as originally reported randy hall acknowledged on the return that the reduction was required because it had originally included in its cost_of_goods_sold computation nonexistent business deductions totaling dollar_figure randy hall reported that the following shareholders had additional income arising from the aforementioned deductions in the corresponding calendar years the total of some of the rows and columns is off by dollar_figure this discrepancy is attributable to rounding total mr perry dollar_figure sec_64 sec_641 dollar_figure dollar_figure mr rosenthal big_number big_number big_number big_number mr mandel big_number big_number mr feinsmith big_number big_number total big_number big_number big_number big_number randy hall attached to this amended_return the affidavits of messrs rosenthal and perry mr perry’s affidavit which is virtually verbatim with mr rosenthal’s affidavit stated as follows carl perry being duly sworn deposes and says i am the secretary-treasurer and a shareholder of randy hall inc randy hall inc is filing amended federal_income_tax returns form_1120 for the fiscal years ending date date and date i am filing amended personal tax returns form_1040 for calendar years and an original of this affidavit is being attached to each of the above-described amended returns to explain the purpose of the amendments and the nature of the adjustments to income during the period for which amended returns are being filed randy hall inc claimed false non- existent business deductions in the amount of dollar_figure for purported purchases which were not in fact made xk the false deductions claimed by randy hall inc were in the following amounts for each of the years for which amended returns are being filed amount of false fiscal_year ending deduction dollar_figure big_number dollar_figure total dollar_figure during this same time period and because of the false deductions referred to above i received a -- - total of dollar_figure in income which i did not report on my personal income_tax returns during the period the amount of additional income omitted in each of the years for which amended returns are being filed by me is as follows amount of year unreported income dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure randy hall also filed an amended return in early pursuant to the cooperation agreement on that return randy hall reported a dollar_figure increase in income resulting from its reduction of its cost_of_goods_sold as originally reported randy hall acknowledged on that return that the reduction was required because it had originally included in its cost_of_goods_sold computation nonexistent business deductions totaling dollar_figure randy hall reported that its four shareholders during the relevant time period had additional income arising from the aforementioned deductions in the amounts set forth in the schedule shown above as to randy hall’s amended return randy hall attached to its amended return the same affidavits attached to its amended return mr feinsmith filed an amended personal income_tax return in early or possibly late pursuant to the cooperation agreement on that return mr feinsmith reported additional income of dollar_figure representing what he believed was hi sec_1 share of randy hall’s false invoice deduction attributable to its taxable_year ended date hi sec_1 share was actually dollar_figure the parties agree that dollar_figure is a constructive_dividend to mr feinsmith arising out of deductions not allowable on randy hall’s corporate_income_tax return mr feinsmith attached to his amended return an affidavit that stated in relevant part harvey feinsmith being duly sworn deposes and says i am the president and a shareholder of randy hall ince randy hall inc is filing amended federal_income_tax returns form_1120 for the fiscal years ending date date and date i am filing amended personal tax returns form_1040 for calendar years and an original of this affidavit is being attached to each of the above-described amended returns to explain the purpose of the amendments and the nature of the adjustments to income during the period for which amended returns are being filed randy hall inc claimed false non- existent business deductions in the amount of dollar_figure for purported purchases which were not in fact made xk the false deductions claimed by randy hall inc were in the following amounts for each of the years for which amended returns are being filed amount of false fiscal_year ending deduction dollar_figure big_number dollar_figure total dollar_figure during the years and and because of the false deductions referred to above i received a total of dollar_figure in income which i did not report on my tax returns for those two years i did not receive any income as a result of randy hall inc ’s false deductions for the fiscal_year ending date because i was not a shareholder for any portion of that year the amount of additional income omitted in each of the years for which amended returns are being filed by me is as follows amount of year unreported income dollar_figure dollar_figure total sec_47 dollar_figure pursuant to the cooperation agreement mr feinsmith filed a second amended personal income_tax return on date on this return mr feinsmith reported that in addition to the income reported on his original and first amended_return for he received from randy hall during that year a constructive_dividend of dollar_figure mr feinsmith attached an affidavit to this second amended_return stating harvey feinsmith being duly sworn deposes and says i am the president and a shareholder of randy hall ine on or about date randy hall inc filed amended federal_income_tax returns form_1120 for the fiscal years ending date date and date at the same time i filed amended personal tax returns form_1040 for calendar years and an affidavit was attached to each of the above-described amended returns to explain the purpose of the amendments and the nature of the adjustments to income during the period for which amended returns were filed randy hall inc claimed false non- existent business deductions for purported purchases which were not in fact made at the time of filing the amended returns the officers of randy hall inc believed that the false deductions totalled dollar_figure during the years and and because of the false deductions of dollar_figure on the corporate tax returns i received a total of dollar_figure in income which i did not report on my tax returns for those two years but which was reported on my amended returns i did not receive any income as a result of randy hall inc ’s false deductions for the fiscal_year ending date because i was not a shareholder for any portion of that year subsequent to the filing of these amended returns it came to our attention that certain additional false deductions for non-existent purchases had been claimed on one of the original corporate tax returns but these deductions had not been discovered at the time of filing the amended returns the additional false deductions amounted to dollar_figure and affected the corporate tax_return for the tax_year ending date and my personal return for the calendar_year ended date x x these false deductions resulted in additional income to me of dollar_figure which i did not report on my original or amended tax_return but which is being reported on my second amended_return which is being filed along with a second amended corporate return pursuant to the cooperation agreement randy hall filed a second amended return on or about date on that return randy hall reported a dollar_figure increase in income resulting from a reduction of cost_of_goods_sold due to additional false deductions and an offset to that amount by a dollar_figure net_operating_loss_carryback from its fiscal_year ended date randy hall attached to its second amended_return a statement which provided that it had ascertained after filing its first amended_return for that year that it had claimed on its original return additional false deductions aggregating dollar_figure the statement provided that these - deductions resulted in dollar_figure of additional income that was to be reported dollar_figure by mr perry dollar_figure by mr rosenthal and dollar_figure by mr feinsmith randy hall attached to that second amended_return the affidavits of messrs feinsmith rosenthal and perry which read virtually verbatim the affidavit of mr feinsmith was the one that he attached to his second amended_return for ’ opinion we decide whether the estate is liable for the additions to tax for fraud determined by respondent respondent must prove this determination by clear_and_convincing evidence sec_7454 rule b 80_tc_1111 fraud requires a showing that the taxpayer intended to evade a tax known or believed to be owing 398_f2d_1002 3d cir here respondent must prove mr feinsmith underpaid his taxes for each of the subject years and some part of each underpayment was due to fraud respondent must also prove for purposes of sec_6653 b the portion of the underpayments attributable to fraud see sec_6653 see also cooney v commissioner tcmemo_1994_50 the parties agree that randy hall’s second amended_return overstated by dollar_figure its income for the fiscal_year ended date and that mr feinsmith's income from the scheme should be reduced by dollar_figure - - we begin our analysis with the first prong of sec_6653 b ie whether mr feinsmith underpaid his taxes in and or mr feinsmith amended his personal income_tax returns for both of those years to report additional income because those amended returns are admissions of tax underpayments 464_us_386 we hold for respondent as to this prong turning to the second prong of sec_6653 e the presence of fraud the existence of fraud 1s a question of fact 67_tc_181 affd without published opinion 578_f3d_1383 8th cir fraud is never presumed or imputed it must be established by independent evidence that establishes a fraudulent intent on the taxpayer's part 53_tc_96 because direct proof of a taxpayer's intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts 317_us_492 79_tc_995 affd 748_f2d_331 6th cir we often rely on certain indicia of fraud to decide the existence of fraud the presence of several indicia is persuasive circumstantial evidence of fraud 55_tc_85 the badges_of_fraud include the filing of false documents understatement - of income maintenance of inadequate records implausible or inconsistent explanations of behavior concealment of assets failure to cooperate with tax authorities engaging in an illegal activity attempting to conceal an illegal activity and dealing in cash 796_f2d_303 9th cir affg tcmemo_1984_601 92_tc_661 respondent argues that he has clearly and convincingly proven fraud by virtue of the following claimed actions on the part of mr feinsmith that he understated his income and the income of randy hall for the relevant years that he failed to maintain adequate_records for randy hall including that some of the maintained records were false invoices that his accountant testified that mr feinsmith did not tell the accountant when the accountant prepared mr feinsmith’s and personal income_tax returns that he had income from the scheme that he was engaged in the scheme an illegal activity that the scheme involved the use of cash and that he was an astute businessman petitioner argues that respondent has not proven fraud either clearly or convincingly we agree with petitioner we are unconvinced by the record that mr feinsmith filed either his or federal_income_tax return with the requisite intent to evade a personal federal_income_tax known or believed to be owing respondent focuses in part on the operations of randy hall to deduce that mr feinsmith had the requisite fraudulent intent we do not do similarly the fact that randy hall may have been involved in a fraudulent scheme to attempt to evade its federal_income_tax obligation or that mr feinsmith may have participated in such an attempt does not necessarily mean that mr feinsmith was involved in a scheme to attempt to evade his federal_income_tax obligation as well nor does the fact that randy hall may have understated its income for the subject years or kept inadequate records impute to mr feinsmith the requisite fraudulent intent to avoid his federal_income_tax obligation the fact that randy hall may have participated in an illegal activity the scheme and that this activity involved cash also does not establish fraud on the part of mr feinsmith in his individual capacity when we focus as we should on mr feinsmith’s personal income_tax obligation we are unconvinced by the record that he filed his and or federal income return intending to evade that obligation we simply cannot find that mr feinsmith was actually involved with the scheme in his individual capacity or that he converted any of the proceeds from the scheme to his personal_use in fact when mr feinsmith first became affiliated with randy hall it had been participating in the scheme for at least years we find no reliable evidence in the -- - record to suggest that mr feinsmith in his individual capacity was involved in the scheme either when he joined randy hall or at any time thereafter although respondent invites the court to find as facts that mr feinsmith was the mastermind of the scheme as it related to randy hall that he was in charge of randy hall’s finances that he handled all of the checks and cash which passed between randy hall and the promoters and that he converted some of the cash to his personal_use we decline to do so on the basis of the record respondent relies solely on mr perry’s answer to a question asked by respondent’s counsel at trial to support a finding that mr feinsmith personally received cash from the scheme the question and answer are as follows q okay and did you know if harvey feinsmith also received income back a of course we were partners so we shared equally we find mr perry’s testimony unpersuasive both as to this point and generally overall mr perry’s testimony was vague uncorroborated and sometimes inconsistent mr perry testified for example that mr feinsmith maintained randy hall’s books but later testified that mr feinsmith asked him for the books so that mr feinsmith could give them to the government mr perry also testified adamantly that randy hall’s involvement with the scheme began with the arrival of mr feinsmith but later admitted that randy hall’s involvement in the scheme began before that time mr perry also testified that mr feinsmith was the only one who dealt with the promoters on behalf of randy hall and that mr feinsmith was the only randy hall shareholder who actually knew the promoters’ identity the record indicates that randy hall purchased almost half of the false invoices before mr feinsmith joined the company and that one of the promoters was wary that either mr perry or mr rosenthal would reveal the promoters’ identity to the authorities we also bear in mind that mr perry is an indicted criminal who pleaded guilty to his part in the scheme given the additional fact that mr feinsmith was not charged in the scheme and that mr feinsmith cooperated with the investigation of the u s attorney’s office including on at least one occasion secretly recording a conversation with an unidentified individual we view mr perry as a biased witness with animosity towards mr feinsmith in fact mr perry even indicated during his testimony that he has ill will towards mr feinsmith and that he has an amiable longstanding relationship with the other shareholder mr rosenthal we also note that mr feinsmith because he is dead is unable to rebut personally mr perry’s testimony and that mr perry displayed during his testimony a poor memory as to many facts even acknowledging on various mr perry even went so far as to testify baldly that mr rosenthal had received none of the cash paid_by the promoters - - occasions that he has trouble remembering events of the prior day let alone events that occurred during the subject years for some undisclosed reason respondent chose not to introduce into evidence other testimony and or exhibits to support his proposed finding that mr feinsmith actually received cash from the scheme respondent could have presented the testimony of one or more of the promoters as to which randy hall shareholders they dealt with in the scheme we understand from the record that the promoters insisted that their identity be known by only a limited number of individuals from each invoice- purchasing company we are skeptical that the promoters would have agreed to deal with mr feinsmith upon his joining randy hall when at that time their identity was already known by mr perry and or mr rosenthal such is especially true given the fact that the promoters knew when mr feinsmith joined randy hall that respondent was investigating either or both of the other shareholders and were edgy about respondent’s learning their the promoters’ identity respondent also could have presented the testimony of mr rosenthal as to his understanding of mr feinsmith’s involvement in the scheme respondent also could have introduced into evidence one or more randy hall checks that were paid to the promoters for the false invoices and that were traceable to mr feinsmith eg by his signature although the record contains many of the false invoices it contains none of --- - the randy hall checks which were given to the promoters in consideration for those invoices nor do we read the cooperation agreement or affidavits to support a finding of fraud mr feinsmith’s affidavits for example merely state that he agrees that he received income because of the false deductions the cooperation agreement states similarly that the false invoices created the fraudulent business deductions and the unreported income none of these documents states specifically that the income is attributable to mr feinsmith’s receipt in either his individual capacity or on behalf of randy hall of any of the proceeds of the scheme ’ nor does either document indicate why mr feinsmith realized that income in the first place the mere fact that a closely_held_corporation has claimed improper deductions does not necessarily mean that its shareholders have realized income in the amount of the deductions a shareholder such as mr feinsmith realizes income through a constructive distribution we also would have liked to have heard from mr feinsmith as to his understanding of his part in the scheme for some unexplained reason however respondent waited until almost years after mr feinsmith’s death to issue the notice_of_deficiency to his estate in fact respondent did not issue the notice_of_deficiency to the estate until more than years after the court_of_appeals for the second circuit affirmed the promoters’ convictions ’ we also note that the parties have stipulated that mr feinsmith’s approximately dollar_figure of income is taxable to him as constructive_dividend income arising out of deductions not allowable on the corporate tax_return of randy hall -- - only when the corporation uses its money or property primarily to benefit the shareholder see 70_tc_1087 affd in part revd in part and remanded 653_f2d_253 6th cir see also wilkof v commissioner tcmemo_1978_496 laure does support the proposition that to the extent that a taxpayer can show an absence of direct benefit to himself he may escape constructive_dividend treatment affd 636_f2d_1139 6th cir we are unable to find that randy hall used its money or property primarily to benefit mr feinsmith we also do not view mr feinsmith’s amended returns as indicating that he received cash from the scheme the fact that mr feinsmith considered the reported income attributable to the disallowed deductions rather than to his conversion of corporate cash is seen guickly from the fact that he recognized most of that income in years other than the years in which the cash was purportedly received by him upon conversion a shareholder’s conversion of cash for his or her personal_use is treated as a constructive distribution of that cash and such a distribution is realized by a cash_basis shareholder such as mr feinsmith in the year of conversion see sec_301 sec_316 tiruesdell v of course a taxpayer such as mr feinsmith may agree to recognize an item as income in lieu of criminal prosecution the fact that he agrees to recognize that income in a year for which a return has already been filed does not necessarily mean that he filed that return fraudulently - commissioner 89_tc_1280 see also toushin v commissioner tcmemo_1999_171 affd 223_f3d_642 7th cir the dollar_figure recognized by mr feinsmith as income for was mainly attributable to false invoices purchased in the dollar_figure recognized by mr feinsmith as income for by way of the second amended_return was almost entirely attributable to false invoices purchased in given the fact that the purchase of the false invoices by the corporations and the conversion of the cash by the principals appears to us to have occurred contemporaneously that income were it in fact attributable to mr feinsmith’s conversion of cash as respondent asserts would have been properly recognized on mr feinsmith’s personal income_tax returns for and respectively moreover mr feinsmith recognized in income his portion of the full amount of the false invoices which entered into the cost_of_goods_sold deductions the court_of_appeals for the second circuit stated that principals participating in the scheme converted to their personal_use only part of the false invoice amounts ’ we also note that mr feinsmith indicated explicitly in his affidavits that his recognition of income from the scheme rested on whether he was a randy hall shareholder rather than on whether he personally received cash from the scheme as he stated in his affidavits i did not receive any income as a result of randy hall inc ’s false deductions for the fiscal_year ending date because i was not a shareholder for any portion of that year -- - we are similarly unconvinced that mr feinsmith knew that either of his returns was fraudulent when he filed it in order to support a determination of fraud respondent must prove clearly and convincingly that mr feinsmith had at the time he filed his personal income_tax returns the requisite intent to evade taxes known or believed to be owing as we read the cooperation agreement and the affidavits those documents were carefully worded so as to speak as of the time that the documents were prepared and not as of the time that the returns were filed those documents merely establish that mr feinsmith knew about the unreported income when the documents were prepared they do not establish that he knew about that income when the returns were filed moreover as of date the date of the cooperation agreement mr feinsmith’s return had not yet been filed the cooperation agreement provided explicitly that it would be void meaning that mr feinsmith would be subject_to prosecution including through the use of any statement or document that he made or gave to the u s attorney’s office during its investigation were mr feinsmith not to comply fully with the expressed understandings of the parties thereto one of those understandings was that mr feinsmith must at all times give complete truthful and accurate information and testimony and must not commit any further crimes whatsoever we find it unlikely that mr feinsmith would have intentionally omitted - - income from his return had he known of the income such an intentional omission would have voided the cooperation agreement and would have subjected mr feinsmith to criminal prosecution in addition to any taxes payable on the omitted income we conclude that respondent has failed to carry his burden of proving fraud for both of the subject years respondent has failed to convince us clearly that mr feinsmith was liable for fraud in either year decision will be entered under rule we also disagree with respondent’s assertion that mr feinsmith’s intent to file a false return may be found in the fact that he did not tell his accountant about his income from the scheme as discussed above we are unable to find as a fact that mr feinsmith knew about the unreported income when he filed his returns thus he could not have told his accountant about it beforehand nor do we believe that mr feinsmith was as astute as respondent claims ‘t we note in passing that the cooperation agreement provided that mr feinsmith would file amended personal income_tax returns for the period date to the present ie date in order to report his agreed-upon income attributable to the scheme we do not understand this provision to mean that mr feinsmith knew that he would be filing a fraudulent return for and would later have to amend it we read this provision simply to require that mr feinsmith report on his personal income_tax returns all of the agreed-upon income let it be by way of an amended_return or by way of an original return in fact whereas the cooperation agreement literally requires that mr feinsmith amend each of his returns from through he actually amended only his and returns
